DETAILED ACTION
This is a non-final Office action for Application 17/327,058 filed 05/21/2021.

Status of Claims
Claims 1-15 are pending;
Claims 1-15 are original;
Claims 1-15 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
Figure 1 – The reference numbers 20, 22, 24, and 26, which have no corresponding lead lines, should be underlined.  "Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake."  See 37 C.F.R. 1.84(q).
Figure 1 – The reference number 24a should have two corresponding arrows showing the depth of the opening 24.
Figure 2 – The spacer 10 appears to be over-shaded with tilted lines, which extend beyond the boundaries of the spacer 10.
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 1, 3-8, 10, 11, and 15 are objected to because of the following informalities:
Claim 1, line 1, "wall" appears to be --a wall--.
Claim 1, line 2, the applicant is advised to change "comprising" to --the furniture spacer comprising--.
Claim 3, line 2, the exact structure for the term "its" should be specified.
Claim 4, line 2, the exact structure for the term "its" should be specified.
Claim 5, lines 1 and 2, "of approximate length 5.5 inches" appears to be awkward and should be reworded.
Claim 6, line 2, "one inch, a width" appears to be --1 inch and a width--.
Claim 6, line 4, "inches, a width" appears to be --inches and a width--.
Claim 6, line 6, ".25 inches, a width" appears to be --0.25 inches and a width--.
Claim 7, line 1, "claim 6 having" appears to be --claim 6, having--.
Claim 7, line 1, ".5" appears to be --0.5--.
Claim 8, line 1, "claim 8 wherein" appears to be --claim 8, wherein--.
Claim 10, line 2, the applicant is advised to change "comprising" to --the furniture spacer comprising--.
Claim 11, line 1, "claim 10 wherein" appears to be --claim 10, wherein--.
Claim 15, line 1, "claim 10 having either" appears to be --claim 6, having--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are replete with indefinite limitations.  Therefore, the indefinite limitations identified and discussed below are merely exemplary and are not exhaustive.  The applicant is advised to proofread all claims and amend wherever applicable.
Regarding claim 1, the limitation "top and bottom faces" in line 3 is indefinite because it is not clear as to how many top faces (i.e., a top face or a plurality of top faces) and how many bottom faces (i.e., a bottom face or a plurality of bottom faces) the limitation "top and bottom faces" encompasses in claim 1.  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Similar rejection applies to the limitation "top and bottom faces" in claim 10 (line 3).  Appropriate correction is required.
Regarding claim 1, the limitation "a furniture leg" is recited twice in claim 1 (e.g., in lines 1 and 4).  It is not clear as to whether the "furniture leg" in line 4 is the same as or different from the "furniture leg" in line 1.  Similar rejection applies to the limitation "a furniture leg" in claim 10 (line 4).  Appropriate correction is required.
Regarding claim 2, based on the limitations "A furniture spacer… comprising: a four-sided plate" in claim 1 (lines 1-3) and "The furniture spacer of claim 1, comprising: a first side having a first opening" in claim 2 (lines 1 and 2), it is not clear as to whether (A) claim 2 requires a furniture spacer, wherein the furniture spacer comprises a four-sided plate and a first side, or (B) claim 2 requires a furniture spacer, wherein the furniture spacer comprises a four-sided plate, wherein the four sides of the four-sided plate comprise a first side.  Moreover, it is not clear as to how the "first opening" in claim 2 (line 2) is related to the "opening" in claim 1 (line 3).  For example, do they refer to the same opening or different openings?  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Similar rejection applies to the limitations "a second side having a second opening" in claim 2 (line 4), "a third side having a third opening" in claim 2 (line 7), and "a fourth side having a fourth opening" in claim 2 (line 9).  Appropriate correction is required.
Regarding claim 2, it is not clear as to what it means by "a first arcuate relief let into a first inside edge of the first opening" (line 3) in the claim.  What does it mean by "let into"?  Similar rejection applies to the limitations in claim 2 (lines 5 and 8).  Appropriate correction is required.
Regarding claim 3, it is not clear as to whether the limitation "said four openings" in claim 3 (line 1) refers to "said openings" in claim 1 (line 4) or refers to the combination of the "first opening" in claim 2 (line 2), the "second opening" in claim 2 (line 4), the "third opening" in claim 2 (line 7), and "the fourth opening" in claim 2 (line 9).  For clarity purpose, the applicant is advised to specify --(claim 1) a four-sided plate, wherein the four-sided plate includes a top face and a bottom face, wherein the four-sided plate includes a first side, a second side, a third side, and a fourth side, wherein the four-sided plate has a first opening in the first side, a second opening in the second side, a third opening in the third side, and a fourth opening in the fourth side… (claim 3) wherein each of the first, second, third, and fourth openings is centered with respect to a respective one of the first, second, third, and fourth sides-- or the like.  Similar rejection applies to the limitations in claim 4 (lines 1 and 2).  Appropriate correction is required.
Regarding claim 5, it is not clear as to how the "four equal sides" in claim 5 (line 1) are related to the "said four sides" in claim 1 (line 4), the "first side" in claim 2 (line 2), the "second side" in claim 2 (line 4), the "third side" in claim 2 (line 7), and the "fourth sides" in claim 2 (line 9).  As shown in Figure 1, the "spacer" (10) has only four sides.  However, the limitations of claims 1, 2, 4, and 5 combined make it seem that the "spacer" (10) have 12 different sides.  The applicant is advised to clarity claim 5 based on the discussions above with respect to claim 3.  Appropriate correction is required.
Regarding claim 6, there is insufficient antecedent basis for the limitation "said first slot" (claim 6, line 2) in the claim.  Also, it is not clear as to how "said first slot" in claim 6 (line 2) is related to the "first opening" in claim 2 (line 2).  Similar rejection applies to the limitations "said second slot" in claim 6 (line 4), "said third slot" in claim 6 (line 6), and "said fourth slot" in claim 6 (line 8).  Appropriate correction is required.       
Claims 7-9 and 11-15 are rejected, at least, as being dependent from a rejected claim.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrell (US 5,803,423).
Regarding claim 1, Harrell discloses a furniture spacer (see Figure 1, see col 1, lines 5-9, col 2, lines 44-47, the spacing device) for spacing a furniture leg a predetermined distance from wall (col 1, lines 5-9, col 3, lines 34-45), comprising: a four-sided plate (see Figure 1, see col 4, line 15, the substantially four-sided flat body), having top and bottom faces (8, 9, fig 1, see annotation, col 3, lines 1 and 2, the 


    PNG
    media_image1.png
    512
    523
    media_image1.png
    Greyscale






[AltContent: connector]

[AltContent: textbox (9 – Bottom Face)]



Regarding claim 10, Harrell discloses a furniture spacer (see Figure 1, see col 1, lines 5-9, col 2, lines 44-47, the spacing device) for spacing a furniture leg a predetermined distance from a wall (col 1, lines 5-9, col 3, lines 34-45), comprising: a multi-sided plate (see Figure 1, see col 4, line 15, the substantially four-sided flat body), having top and bottom faces (8, 9, fig 1, see annotation, col 3, lines 1 and 2, the reference number 9 refers to the bottom face of the four-sided plate), said plate 
Regarding claim 15, the furniture spacer having either 3, 5, 6 or 7 sides (16-A, 16-B, 16-C, fig 1; alternatively, col 4, lines 54-57, with 6 sides).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Harrell (US 5,803,423) in view of DiFanti (US D503,864 S).
Regarding claim 11, Harrell disclose the furniture spacer, wherein at least a first (10-D, fig 1) of said openings is an arcuate opening (10-D, fig 1).
Harrell does not disclose the furniture spacer, wherein the first of said openings is a rectangular opening.
DiFanti discloses a furniture spacer (10, fig 1, see annotated figures for all reference numbers) comprising: a rectangular opening (20, fig 1, also see Figure 3) in a side (30, fig 1), wherein the rectangular opening is configured to receive a furniture leg (see Figure 8).

[AltContent: textbox (10 – Furniture Spacer)]

    PNG
    media_image2.png
    548
    548
    media_image2.png
    Greyscale
[AltContent: arrow]
[AltContent: textbox (20 – Rectangular Opening)]
[AltContent: connector]
    PNG
    media_image3.png
    401
    636
    media_image3.png
    Greyscale




[AltContent: connector][AltContent: arrow]
[AltContent: textbox (20 – Rectangular Opening)]
[AltContent: textbox (30 – Side)]

Harrell and DiFanti are analogous art because they are at least from the same field of endeavor, i.e., spacers.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the first (Harrell: 10-D, fig 1) of the openings as a rectangular opening (DiFanti: 20, fig 1, see annotation) as taught by DiFanti.  The motivation would have been to accommodate furniture legs with rectangular shapes.  Moreover, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to combine Harrell and DiFanti to obtain the invention as specified in claim 11.

Claims 2-7 and 12-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Harrell (US 5,803,423) in view of DiFanti (US D503,864 S) and Jones (US 2,018,264).
Regarding claim 2, Harrell, as modified by DiFanti (see above discussions with respect to claim 11), teaches the furniture spacer, comprising: a first side (Harrell: 16-A, fig 1) having a first opening (Harrell: 10-A, fig 1), said first opening comprising a first arcuate relief (Harrell: 10-A, fig 1), a second side (Harrell: 16-B, fig 1) having a second opening (Harrell: 10-B, fig 1), said second opening comprising a second arcuate relief (Harrell: 10-B, fig 1), a third side (Harrell: 16-C, fig 1) having a third opening (Harrell: 10-C, fig 1), said third opening comprising a third arcuate relief (Harrell: 10-C, fig 1), and a fourth side (Harrell: 16-D, fig 1) having a fourth rectangular opening (Harrell: 10-D, fig 1, as modified by, DiFanti: 20, fig 1, see annotation).
Harrell, as modified by DiFanti (see above discussions with respect to claim 11), does not teach the furniture spacer, comprising: said first opening comprising a first rectangular shape with the first arcuate relief let into a first inside edge of the first opening, said second opening comprising a second rectangular shape with the second arcuate relief let into a second inside edge of the second opening, said third opening comprising a third rectangular shape with the third arcuate relief let into a third inside edge of the third opening.
Jones teaches a furniture spacer (10, fig 1) comprising: an opening (21, fig 1) comprising a rectangular shape (21a, fig 1, see annotation) with an arcuate relief (21b, fig 1, see annotation) let into an inside edge (21c, fig 1, see annotation) of the opening.

[AltContent: connector][AltContent: textbox (21c – Inside Edge)][AltContent: textbox (21b – Arcuate Relief)][AltContent: connector]

    PNG
    media_image4.png
    339
    401
    media_image4.png
    Greyscale



[AltContent: textbox (21a – Rectangular Shape (Phantom Line Region))][AltContent: rect][AltContent: arrow]





Jones is analogous art because it is at least from the same field of endeavor, i.e., spacers.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the first opening (Harrell: 10-A, fig 1) with a first rectangular shape (Jones: 21a, fig 1, see annotation) with a first arcuate relief (Jones: 21b, fig 1, see annotation) let into a first inside edge (Jones: 21c, fig 1, see annotation) of the first opening, form the second opening (Harrell: 10-B, fig 1) with a second rectangular shape (Jones: 21a, fig 1, see annotation) with a second arcuate relief (Jones: 21b, fig 1, see annotation) let into a second inside edge (Jones: 21c, fig 1, see annotation) of the second opening, and form the third opening (Harrell: 10-C, fig 1) with a third rectangular shape (Jones: 21a, fig 1, see annotation) with a third arcuate relief (Jones: 21b, fig 1, see annotation) let into a third inside edge (Jones: 21c, fig 1, see annotation) of the third opening, as taught by Jones.  The motivation would have been to accommodate furniture legs of various In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to combine Harrell, DiFanti, and Jones to obtain the invention as specified in claim 2.
Accordingly, Harrell, as modified by DiFanti and Jones (see above discussions with respect to claims 2 and 11), teaches the furniture spacer, comprising: a first side (Harrell: 16-A, fig 1) having a first opening (Harrell: 10-A, fig 1, as modified by, Jones: 21, fig 1), said first opening comprising a first rectangular shape (Harrell: 21a, fig 1, see annotation) with a first arcuate relief (Jones: 21b, fig 1, see annotation) let into a first inside edge (Jones: 21c, fig 1, see annotation) of the first opening, a second side (Harrell: 16-B, fig 1) having a second opening (Harrell: 10-B, fig 1, as modified by, Jones: 21, fig 1), said second opening comprising a second rectangular shape (Harrell: 21a, fig 1, see annotation) with a second arcuate relief (Jones: 21b, fig 1, see annotation) let into a second inside edge (Jones: 21c, fig 1, see annotation) of the second opening, a third side (Harrell: 16-C, fig 1) having a third opening (Harrell: 10-C, fig 1, as modified by, Jones: 21, fig 1), said third opening comprising a third rectangular shape (Harrell: 21a, fig 1, see annotation) with a third arcuate relief (Jones: 21b, fig 1, see annotation) let into a third inside edge (Jones: 21c, fig 1, see annotation) of the third opening, and a fourth side (Harrell: 16-D, fig 1) having a fourth rectangular opening (Harrell: 10-D, fig 1, as modified by, DiFanti: 20, fig 1, see annotation).
Regarding claim 3, wherein each of said four openings is centered with respect to its respective side of the spacer (Harrell: see Figure 2).
Regarding claim 4, Harrell, as modified by DiFanti and Jones (see above discussions with respect to claims 2 and 11), does not teach the furniture spacer, wherein at least one of said four openings is offset with respect to a center of its respective side.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to arrange at least one (Harrell: 10-D, fig 1, as modified by, DiFanti: 20, fig 1, see annotation) of the four openings to be offset with respect to a center of its respective side (Harrell: 16-D, fig 1), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The motivation would have been to accommodate various environments of application.  Therefore, it would have been obvious to modify the combination of Harrell, DiFanti, and Jones to obtain the invention as specified in claim 4.
Regarding claims 5-7, Harrell, as modified by DiFanti and Jones (see above discussions with respect to claims 2, 4, and 11), does not teach the furniture spacer, 
[claim 5] wherein said plate has four equal sides of approximate length 5.5 inches,
[claim 6] wherein said first slot has a depth of approximately one inch, a width of approximately 3.1 inches and wherein said first arcuate relief has a radius of approximately 2.4 inches, said second slot has a depth of approximately 1.5 inches, a width of approximately 2.3 inches and wherein said second arcuate relief has a radius of approximately 1.8 inches, said third slot has 
[claim 7] the furniture spacer having a thickness of between approximately 0.5 inches and 1.5 inches.
Harrell expressly teaches that "[t]he dimensions of the preferred embodiment may be changed to accommodate a specific environment without altering the usefulness of its form" (Harrell: col 3, lines 22-25).  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to [claim 5] form the plate (Harrell: see Figure 1, see col 4, line 15, the substantially four-sided flat body) with four equal sides of approximate length 5.5 inches, [claim 6] form the first slot (Harrell: 10-A, fig 1, as modified by, Jones: 21, fig 1) with a depth of approximately 1 inch and a width of approximately 3.1 inches, form the first arcuate relief (Jones: 21b, fig 1, see annotation) with a radius of approximately 2.4 inches, form the second slot (Harrell: 10-B, fig 1, as modified by, Jones: 21, fig 1) with a depth of approximately 1.5 inches and a width of approximately 2.3 inches, form the second arcuate relief (Jones: 21b, fig 1, see annotation) with a radius of approximately 1.8 inches, form the third slot (Harrell: 10-C, fig 1, as modified by, Jones: 21, fig 1) with a depth of approximately 0.25 inches and a width of approximately 3.1 inches, form the third arcuate relief (Jones: 21b, fig 1, see annotation) with a radius of approximately 2.3 inches, and form the fourth slot (Harrell: 10-D, fig 1, as modified by, DiFanti: 20, fig 1, see annotation) with a depth of approximately 2 inches and a width of approximately 2.3 [claim 7] form the furniture spacer (Harrell: see Figure 1, see col 1, lines 5-9, col 2, lines 44-47, the spacing device) with a thickness of between approximately 0.5 inches and 1.5 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would been to accommodate various environments of application.  Therefore, it would have been obvious to modify the combination of Harrell, DeFanti, and Jones to obtain the inventions as specified in claims 5-7.
Regarding claim 12, Harrell, as modified by DiFanti and Jones (see above discussions with respect to claims 2 and 11), teaches the furniture spacer, wherein at least a second (Harrell: 10-A, fig 1, as modified by, Jones: 21, fig 1) of said openings is a rectangular opening (Harrell: 21a, fig 1, see annotation) with an arcuate portion (Harrell: 21B, fig 1, see annotation) along an inside edge (Harrell: 21c, fig 1, see annotation) of said rectangular opening.
Regarding claim 13, wherein at least a third (Harrell: 10-B, fig 1, as modified by, Jones: 21, fig 1) of said openings is a rectangular opening (Harrell: 21a, fig 1, see annotation) with an arcuate portion (Harrell: 21B, fig 1, see annotation) along an inside edge (Harrell: 21c, fig 1, see annotation) of said rectangular opening.
Regarding claim 14, wherein at least a fourth (Harrell: 10-C, fig 1, as modified by, Jones: 21, fig 1) of said openings is a rectangular opening (Harrell: 21B, fig 1, see annotation) with an arcuate portion along an inside edge (Harrell: 21c, fig 1, see annotation) of said rectangular opening.

Claims 8 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Harrell (US 5,803,423) in view of DiFanti (US D503,864 S), Jones (US 2,018,264), and McBroom (US 3,191,811).
Regarding claim 8, Harrell, as modified by DiFanti and Jones (see above discussions with respect to claims 2 and 11), does not teach the furniture spacer, further comprising a slip-resistant layer on at least one of said top and bottom faces of the plate.
McBroom teaches a furniture spacer (10, fig 2) comprising: top and bottom surfaces (16, 18, fig 1, also see Figure 2); and a slip-resistant layer (42, fig 2) on at least one of said top and bottom faces.

    PNG
    media_image5.png
    494
    476
    media_image5.png
    Greyscale










McBroom is analogous art because it is at least from the same field of endeavor, i.e., spaces.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a slip-resistant layer (McBroom: 42, 
Regarding claim 9, wherein said slip-resistant layer comprises rubber (McBroom: col 2, lines 53-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various spacers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631